NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on April 22, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.132, filed on April 22, 2021 in response to the non-final rejection mailed on October 26, 2020 have been fully considered and are found persuasive to establish an unexpected result. In view of the examiner’s amendment as set forth below, the applicant’s unexpected result is considered to be commensurate in scope with the claimed invention and the rejection under 35 U.S.C. 103 and the obviousness-type double patenting rejections are withdrawn. The provisional obviousness-type double patenting rejection is withdrawn in view of MPEP 804.I.B.1.(b).(i).

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Karen A. Magri on June 10, 2021.



3.	(Currently Amended)  A corn silage comprising seeds or kernels, wherein the transgenic corn plant or corn plant part comprises corn event 3272, wherein the seeds or kernels comprises or kernels
wherein the recombinant α-amylase comprises an amino acid sequence having at least 99%sequence identity to the amino acid sequence of SEQ ID NO:1; and 
wherein the seeds or kernels comprise

4.	(Currently Amended)  The silage of claim 3, wherein the recombinant α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO:2 and/or SEQ ID NO:3.

5-15.	(Cancelled)

16.	(Currently Amended)  The animal feed composition of claim 37, wherein the animal is a farm animal, a zoo animal and/or a companion animal.

17-35.	(Cancelled)

36.	(Currently Amended)  The silage of claim 3, wherein the seeds or kernels comprise

37.	(Previously Presented)  An animal feed composition comprising the corn silage of claim 3. 

38.	(Previously Presented)  A total mixed ration comprising the corn silage of claim 3. 

39.	(Currently Amended)  The animal feed composition of claim 37, wherein the animal is a bovine animal.

Election/Restrictions
The requirement for an election of species between SEQ ID NO: 2 and SEQ ID NO: 3 in the Office action mailed on February 15, 2019 is withdrawn. In view of the withdrawal of the requirement for an election of species between SEQ ID NO: 2 and SEQ ID NO: 3, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656